Citation Nr: 0839746	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-27 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for status post left lower 
lobectomy with bronchiectasis, currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Status post left lower lobectomy with bronchiectasis is 
primarily manifested by a productive cough with mucus, FEV-1 
moderately reduced, FVC moderately reduced, FEV-1/FVC ration 
reduced, and occasional hemoptysis.  Bedrest, anorexia, 
weight loss, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episode(s) of acute respiratory 
failure, required outpatient oxygen therapy, maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), and FEV-1 percent predicted, FEV-1/FVC percent or 
DLCO (SB) percent predicted of 55 percent or less are not 
shown as a result of this disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post left lower lobectomy with bronchiectasis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Codes (DCs) 
6601, 6844 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For increased rating claims, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA Secretary (1) notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the veteran was sent a notification letter in 
June 2004, prior to the initial AOJ decision in this matter, 
which informed him that to substantiate his claims the 
evidence needed to show that his disability had gotten worse/ 
increased in severity and notified him of his and VA's 
respective duties for obtaining evidence.  A March 2006 
letter also provided proper notice regarding degrees of 
disability and effective dates.  The veteran was notified 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and also provided examples of the types of medical and lay 
evidence that the veteran may submit or ask the Secretary to 
obtain.  The examples given included VA and Federal treatment 
records, Social Security determinations, statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work, and statements discussing his disability symptoms 
from people who have witnessed how they affect him. 

The above notification letters did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, the letters did not specifically ask the veteran 
to provide evidence of the effect that any worsening has on 
his employment and daily life or provide general notice of 
the criteria necessary for entitlement to a higher disability 
rating.  In this case, the relevant Diagnostic Codes contain 
specific numerical test results that must be shown for a 
higher rating.  See 38 C.F.R. §4.97, DC 6601, 6844.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life, and the criteria for a higher 
rating.  For example, at the veteran's June 2004 VA 
examination he reported that he was retired and that he 
becomes short of breath and requires rest after walking less 
than half a block.  As another example, in a November 2008 
written brief presentation the veteran's representative 
relays her interpretation of the findings on VA examination, 
such as that during an infection "all [the veteran] is able 
to do is sit in his chair and take aspirin."  Also in this 
submission, the representative makes arguments citing 
criteria found in DC 6601.  As an example, she states that 
weight loss or anorexia is shown and is listed under the 
rating criteria for sixty percent.  Importantly, DC 6601 
specifically states that bronchiectasis can be rated 
according to pulmonary impairment as for chronic bronchitis 
under DC 6600.  DC 6600 contains the same specific criteria 
as is contained in DC 6844.  As the veteran's representative 
has shown knowledge of DC 6601, the Board presumes that she 
has knowledge of the Diagnostic Code referenced in DC 6601; 
hence, that she has actual knowledge of at least the general 
requirements needed for a higher evaluation in this case.  

Statements such as those listed above show awareness of what 
is needed to substantiate the claim for an increased rating 
for status post left lower lobectomy with bronchiectasis, 
including evidence of the effects of any worsening on 
employment and daily life and the criteria for a higher 
rating.  Significantly, the Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his claim.  
Id. at 48.  This showing of actual knowledge satisfies the 
first and second requirement of Vazquez-Flores.  

The Board also notes that the December 2004 rating decision 
discussed the specific criteria for a higher rating.  While 
this notice was not in the form prescribed by the VCAA and 
relevant case law, the veteran was given this notice.  After 
the December 2004 rating decision the veteran's claim was 
readjudicated in August 2005 when the RO issued a statement 
of the case.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, VA treatment records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  A VA examination was provided in 
connection with this claim.  

The Board is aware that the claims file was not available for 
review by the VA examiner in June 2004.  The examiner did 
note the relevant history of the veteran's disability and 
there is no indication that at the examination the disability 
was not viewed in relation to its history.  The Board finds 
that additional development by way of another examination or 
opinion would be redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. 
App. 37.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Increased Rating

The veteran asserts that service-connected status post left 
lower lobectomy with bronchiectasis is more disabling than 
reflected in the current disability evaluation.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The veteran's service-connected status post left lower 
lobectomy with bronchiectasis is currently evaluated as 
30 percent disabling under DC 6601-6844.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In 
this case the 6601 code represents bronchiectasis.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2008).  Here, the veteran's service-connected status post 
left lower lobectomy with bronchiectasis is rated as 
analogues to post-surgical residuals of lobectomy.  38 C.F.R. 
§ 4.20.

Diagnostic Code 6601 addresses bronchiectasis.  38 C.F.R. 
§ 4.97, DC 6601.  A 100 percent rating is warranted with 
incapacitating episodes of infection of at least six weeks 
total duration per year.  Id.  A 60 percent evaluation is 
warranted with incapacitating episodes of infection of four 
to six weeks total duration per year, or; near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and hemoptysis and requiring 
antibiotic usage almost continuously.  Id.  A 30 percent 
evaluation is warranted with incapacitating episodes of 
infection of two to four weeks, total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  Id.  A 
10 percent evaluation is warranted with intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year.  Id.  An incapacitating 
episode is one that requires bedrest and treatment by a 
physician.  Id.  Diagnostic Code 6601 also states that 
bronchiectasis can be rated as according to pulmonary 
impairment as for chronic bronchitis (DC 6600).  Id.  The 
Board notes that pulmonary impairment is rated the same under 
DC 6600 and DC 6844. 

Diagnostic Code 6844 addresses post surgical lung residuals.  
38 C.F.R. § 4.97, DC 6844.  Under the general rating formula 
for restrictive lung disease, a 100 percent evaluation is 
assigned for FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  Id.  A 60 percent evaluation is assigned for FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.  A 30 percent evaluation is 
assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  Id.  A 10 percent evaluation is assigned for FEV-
1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted.

Supplementary information published with promulgation of the 
rating criteria indicates that post-bronchodilator findings 
are the standard in pulmonary assessment.  See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that an evaluation in excess of 30 percent is 
warranted at any time throughout the relevant period for 
status post left lower lobectomy with bronchiectasis.   

In his February 2004 claim, the veteran states that he lost 
his left lung and his sinuses drain into his right lung.  He 
reports that he is constantly coughing up drainage trying to 
keep his right lung clear.  It is noted that the veteran had 
a left lower lobectomy, which is part of the disability 
evaluation in question, and that he is also service-connected 
for chronic pansinusitis.  This case is complicated by the 
fact that the veteran is contending an interaction between 
two of his service-connected disabilities.  Importantly, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, further 
discussion regarding pyramiding is unnecessary because even 
when considering all of the veteran's symptomatology as only 
part of the disability in question a higher evaluation is not 
warranted.  Looking at the disability from this perspective 
is not prejudicial to the veteran as, if anything, the Board 
is considering more symptomatology than should be included 
for consideration.  

Pulmonary function tests (PFTs) were performed in October 
2004.  The relevant results include: FEV-1 of 61 percent of 
predicted value; FEV-1/FVC of 67 percent; and DLCO of 
72 percent of predicted value.  The results were interpreted 
as showing FEV-1 moderately reduced, FVC moderately reduced, 
FEV-1/FVC ratio reduced, and DLCO as normal.  There was no 
significant improvement after bronchodilator.  

No other PFT results from the period in question have been 
submitted.  Given the results of the October 2004 PFTs, an 
evaluation in excess of 30 percent is not warranted under DC 
6844.  The specific numerical requirements for a higher 
evaluation are not met.  Likewise, cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episode(s) 
of acute respiratory failure, and required outpatient oxygen 
therapy are not shown.   

The veteran was afforded a VA examination in June 2004.  At 
that examination he reported that when he has a respiratory 
infection he has a productive cough with yellow mucus and 
that he may even have pale yellow mucus without infection.  
He reported hemoptysis occasionally with the respiratory 
infections, which requires treatment with antibiotics.  The 
hemoptysis does clear up with treatment.  The last episode of 
hemoptysis was in December 2003.  The veteran reported fair 
appetite, but that he had been losing weight since he 
fractured his hip.  He did not require oxygen.  He had not 
been placed on bedrest by the physician.  He did report 
staying at home and resting in his recliner when he has a 
respiratory infection.  He also stated that he is only able 
to walk less than half a block before he becomes short of 
breath and needs to rest.  He reported constantly 
expectorating phlegm.  Weight loss/ underweight were also 
noted in the medical history.  Outpatient records showed last 
treatment for a respiratory infection in December 2003 where 
the veteran had purulent sputum which was green-yellow and 
foul smelling.  He had no increased shortness of breath but 
did complain of malaise.  He was treated with Zithromax (an 
antibiotic) for one week and was to increase his fluid intake 
and use Robitussin.

On physical examination the veteran was described as an 81-
year-old adult male who was very thin and frail.  The right 
lung was clear and the left lung had diminished breath sounds 
in the left base.  The examiner could hear the air moving in 
the left upper lobe.  The relevant diagnosis was 
bronchiectasis, and it was noted that chest X-rays showed 
mild volume loss on the left side and changes of left upper 
lobectomy.  

In a written brief presentation, the veteran's representative 
argues that a higher evaluation is warranted under DC 6601.  
The representative states that the VA examination revealed 
that the veteran suffers infections four to five times per 
year, with duration of approximately one month each.  While 
four to five sinus infections per year with acute symptoms 
lasting as long as one month were noted, no such notation was 
made regarding respiratory infections.  In fact only one 
respiratory infection is shown by the competent medical 
evidence of record, in December 2003.  Although the veteran's 
physician has relayed that he has frequent infections.  
Apparently premised in part on this flawed fact, the 
veteran's representative states that at least 6 weeks total 
duration per year of incapacitating episodes of infection are 
shown and a 100 percent evaluation is warranted.  However, 
the evidence in fact does not show any episodes of 
incapacitation as defined in the rating schedule.  An 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  38 C.F.R. § 4.97, DC 6601, Note.  
At his VA examination the veteran denied being placed on bed 
rest by his physician.
  
The veteran's representative also states that the veteran 
previously submitted statements verifying that when he has an 
infection all he is able to do is sit in his chair and take 
aspirin.  Again, it appears that the notations for the sinus 
infection are being confused for the notations for the 
respiratory infection.  Regarding his respiratory infections, 
at his VA examination, the veteran relayed that he does stay 
at home and rest in his recliner (for his sinus infections he 
reported resting in his chair and taking aspirin).  
Importantly, the veteran did not report that that resting in 
his chair was the only thing he could do; he simply stated 
that that is what he does.  In any event, bedrest is not 
shown.  For these reasons, an evaluation in excess of 
30 percent is not warranted based on incapacitating episodes.  
See 38 C.F.R. § 4.97, DC 6601.    

The veteran could also warrant a higher rating with near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  See id.  At 
his examination, the veteran did report constantly 
expectorating phlegm.  In a June 2005 letter the veteran's 
physician stated that the veteran has frequent infections 
related to bronchiectasis, with increased purulent sputum 
production and chronic cough.  Other medical evidence also 
shows a chronic cough.  

The veteran's representative correctly points out that at his 
examination the veteran was described as "very thin and 
frail."  Weight loss is shown after December 2003.  However, 
the weight loss has not been attributed to service-connected 
status post left lower lobectomy with bronchiectasis.  In 
this regard, a December 2003 VA gastroenterology consultation 
report shows a 20 pound weight loss in a month (and possibly 
40 pound in two months according to the consultation 
request).  At that time the veteran had no cough, phlegm, 
chest pain, or shortness of breath.  He did have difficulty 
swallowing after fundoplication and laproscopic repair.  The 
physician's assessment noted that the trouble swallowing 
(dysphagia) was mainly for solids.  At the June 2004 VA 
examination it was noted that the veteran had been losing 
weight since he fractured his hip.  In May 2005 it was noted 
that better dentition would help avoid some weight loss.  
Weight loss and anorexia a result of service-connected status 
post left lower lobectomy with bronchiectasis are not shown.  

Required antibiotic usage almost continuously is also not 
shown.  During the December 2003 respiratory infection the 
veteran was given antibiotics for only a week.  Likewise, the 
veteran describes only occasional hemoptysis.  

The Board is aware that not every symptom must be shown for a 
higher evaluation to be warranted.  However, in this case, 
considering DC 6601, the veteran's overall disability more 
nearly approximates the criteria required for a 30 percent 
rating (incapacitating episodes of infection of two to four 
weeks, total duration per year, or; daily productive cough 
with sputum that is at times purulent or blood-tinged and 
that requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year) than for a 
60 percent rating (incapacitating episodes of infection of 
four to six weeks total duration per year, or; near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and hemoptysis and requiring 
antibiotic usage almost continuously).  Accordingly, a rating 
in excess of 30 percent is not warranted when considering 
that diagnostic code.  38 C.F.R. § 4.7.   

The Board has considered rating the veteran's disability 
using other diagnostic codes.  However, the Board finds no 
other relevant diagnostic code(s) that would allow for a 
rating in excess of 30 percent in this case.  The Board notes 
that the PFT standards for respiratory disabilities are 
uniform across all categories of disease.  See 38 C.F.R. 
§ 4.97.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 30 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
30 percent for status post left lower lobectomy with 
bronchiectasis, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  The Board finds no basis upon 
which to predicate assignment of "staged" ratings.  During 
the relevant period, the competent evidence does not show 
fluctuation in the severity of the disability so that staged 
ratings would be appropriate.  

The Board has considered whether an extra-schedular rating is 
appropriate in this case.  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id. at 116.  

The veteran's primary symptoms - a productive cough with 
mucus, decreased PFTs, and occasional hemoptysis - are 
contemplated in the rating schedule.  See 38 C.F.R. § 4.97, 
DC 6601, 6844.  Moreover, marked interference with employment 
and frequent periods of hospitalization are not shown.  The 
veteran is retired and records do not show that he has been 
hospitalized as a result of his service-connected status post 
left lower lobectomy with bronchiectasis during the course of 
this appeal.




ORDER

Entitlement to an increased rating for status post left lower 
lobectomy with bronchiectasis, currently evaluated as 
30 percent disabling, is denied.  




____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


